IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mindy Jaye Zied-Campbell,                 :
                      Petitioner          :
                                          :
               v.                         :          No. 730 M.D. 2018
                                          :
Commonwealth of Pennsylvania;             :
Pennsylvania Department of Health &       :
Human Services; Secretary of the          :
PDHS; Pennsylvania PDHS Bureau of         :
Hearings & Appeals; The Director &        :
Employees of the PDHS Boulevard           :
County Assistance Office,                 :
                        Respondents       :


PER CURIAM                              ORDER

               NOW, July 15, 2022, upon consideration of Petitioner’s

application for reconsideration, the application is denied.